In the
                            Court of Appeals
                    Second Appellate District of Texas
                             at Fort Worth
                                 No. 02-19-00146-CR

DAVID EUGENE ETHRIDGE, Appellant            §    On Appeal from the 355th District
                                                 Court

                                            §    of Hood County (CR12378)
V.
                                            §    November 7, 2019

                                            §    Per Curiam

THE STATE OF TEXAS, Appellee                §    (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the costs included in the trial court’s judgment. We modify the judgment,

the incorporated order to withdraw funds, and the bill of costs to delete $16 from the

total court costs, leaving total court costs of $127.62. As modified, we affirm the trial

court’s judgment.


                                       SECOND DISTRICT COURT OF APPEALS

                                       PER CURIAM